UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-7795



In Re: ANDRE GERARD LEWIS,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CR-99-314)


Submitted:   December 26, 2001           Decided:   February 12, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Gerard Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Andre Gerard Lewis filed a petition for a writ of mandamus

seeking an order compelling the district court to enter an order on

his   motion   to   inspect   grand    jury   transcripts.     We   deny   the

petition.

      Mandamus is a drastic remedy to be used only in extraordinary

circumstances.      Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).    Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and it             may not be used

as a substitute for appeal.       In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).             The party seeking mandamus relief

carries the heavy burden of showing that he has "no other adequate

means to attain the relief he desires" and that his right to such

relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).         Lewis has not made such a showing.

Accordingly, we deny his petition for a writ of mandamus.             Lewis’

request to proceed in forma pauperis is granted.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                       2